Citation Nr: 1524537	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a heart disorder as secondary to service-connected rheumatic fever, inactive. 

2. Entitlement to a compensable rating for rheumatic fever, inactive. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 1958 to February 1959. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ), sitting in Jackson, Mississippi.  A copy of the transcript of that hearing is of record.

Regarding the Veteran's claim of entitlement to service connection for a heart disorder, the Board notes that this claim was previously characterized as one for atrial fibrillation only. See October 2009 rating decision.  However, the current medical evidence of record references additional heart-related diagnoses/symptoms, including arrhythmia palpations, murmurs, mitral valve prolapse, tricuspid valve insufficiency, and mitral and aortic regurgitation. See, e.g., November 2009 treatment records from The Heart and Vascular Institute; see also June 2009 VA examination report.  In light of the Court's holding in Clemons, infra, and the medical evidence of record reflecting various diagnoses and symptoms pertaining to the Veteran's heart, the Board has expanded the issue on appeal to include all heart disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected rheumatic fever, has been raised by the record in an April 2015 statement/hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected rheumatic fever disability.  He also contends that he has a heart disorder, variously diagnosed, that is secondary to (i.e., proximately due to or aggravated by) the service-connected rheumatic fever disability.  

The Veteran's rheumatic fever, inactive, is currently rated under 38 C.F.R. § 4.88b, Diagnostic Code 6309.  Under Diagnostic Code 6309, the rating criteria only warrants a 100 percent evaluation when rheumatic fever is an active disease; thereafter, the disease is to be rated for residuals under the appropriate system.

In this case, the Veteran does not contend, nor does the evidence show that his rheumatic fever is active.  Therefore, his inactive rheumatic fever is to be rated on the basis of residuals.  

The Veteran asserts that he currently suffers from residual symptoms/disorders of his service-connected rheumatic fever disability.  Such symptoms/disorders include, but are not limited to, heart/valvular damage, arrhythmias, and murmurs.  To date, the Veteran has not been afforded a comprehensive VA medical examination to determine what rheumatic fever residuals, if any, are present.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In this case, the lay evidence of record suggests a change/worsening in the Veteran's service-connected (inactive) rheumatic fever disability; therefore, the Board finds that a contemporaneous VA is necessary to decide the issue on appeal.  

With respect to the claim for service connection for a heart disorder, as noted in the Introduction portion of this remand, the Veteran has been diagnosed with atrial fibrillation (see VA and private treatment records), mitral valve prolapse, murmur, tricuspid valve insufficiency, coronary artery disease (see November 2009 treatment records from The Heart and Vascular Institute), and mitral and aortic regurgitation (see June 2009 VA examination report).  He contends that his heart disorders, to specifically include atrial fibrillation, are secondary to his service-connected rheumatic fever. 

In a May 2009 letter, the Veteran's physician/internist, Dr. J.A., opined that it was "very possible that [the Veteran's] atrial fibrillation is the result of rheumatic heart disease due to [the Veteran's] rheumatic fever suffered while in the United States Navy."  No rationale was provided.  

The Veteran underwent a VA examination in June 2009, at which time the examiner diagnosed him with status post rheumatic fever and paroxysmal atrial fibrillation.  The examiner opined that the etiology of the paroxysmal atrial fibrillation was "not clear" and noted that it was a common arrhythmia in older patients.  He further stated, "To relate this type of arrhythmia to rheumatic fever would require speculation."  He also noted that the trace mitral regurgitation was "very common" and not significantly abnormal, but the aortic regurgitation was "abnormal."  He stated that the exact etiology of the aortic regurgitation was not clear and would require speculation to relate such disorder to the Veteran's prior episodes of rheumatic fever.

The Veteran underwent another VA examination in September 2010.  At that time, the examiner noted that the Veteran's rheumatic fever was inactive; he stated that the most recent echocardiogram showed no evidence of any significant valvular disease or damage to cause atrial fibrillation. 

In this case, the private and VA opinions outlined above are inadequate to decide the claim on appeal.  Indeed, Dr. J.A. indicated that there was a possibility ("it is very possible") that the atrial fibrillation was related to rheumatic fever but he provided no rationale for his conclusion and the opinion remains speculative, at best.  The June 2009 VA examiner stated that he could not provide etiology opinions as to atrial fibrillation or aortic regurgitation without restoring to speculation.  In essence, this is a non-opinion. See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (finding that, when an examiner is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).  Lastly, the September 2010 VA examiner indicated that there was no evidence of valvular disease or damage to cause the atrial fibrillation, but he did not address the etiology of any of the other diagnosed heart disorders of record, nor did he provide an opinion concerning aggravation.  

Because the above VA and private opinions outlined above are largely speculative in nature and/or fail to properly address secondary service connection and all currently diagnosed heart disorders, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of all heart disorders present. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion for a disability benefits claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be contacted and asked to identify any medical treatment, VA and non-VA, that he received for the disorders on appeal, the records of which have not already been obtained.  The records of any identified treatment should be obtained.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current heart disorder found, to include all rheumatic fever residuals and/or valvular heart disease.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

(A) In regard to all heart/cardiovascular/valvular diagnoses noted during the course of this appeal, to include (1) paroxysmal atrial fibrillation, (2) arrhythmia palpations, (3) murmurs, (4) mitral valve prolapse, (5) coronary artery disease, (6) tricuspid valve insufficiency, and (7) mitral and aortic regurgitation, is it at least as likely as not (i.e., at least a 50 percent probability) that such disorder is caused by OR aggravated by (permanently worsened beyond natural progression) the service-connected rheumatic fever (inactive).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

(B) To the extent that they are applicable, the examiner should also indicate the severity of any such residuals in terms of: METs (metabolic equivalent); ejection fraction; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; episodes of acute or chronic congestive heart failure; and accompanying symptoms such as dyspnea, fatigue, angina, dizziness, syncope, and/or the need for continuous medication. See, e.g., 38 C.F.R. § 4.104, Diagnostic Codes 7000 (valvular heart disease); 7005 (coronary artery disease); 7011 (ventricular arrhythmias); 7015 atrioventricular block).  

(C) In the case of atrial fibrillation/other arrhythmias residuals, the examiner should address whether such is permanent (lone atrial fibrillation), or whether it is manifested by one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; or paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 7010 (supraventricular arrhythmias).  

(D) The rationale for any opinion offered should be provided. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3. After completion of the above, review the expanded record and determine if the benefits sought can be granted. If any of the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



